 

Exhibit 10.2

 

WARRANT TO PURCHASE COMMON STOCK

OF BIO-KEY INTERNATIONAL, INC.

 

 

WARRANT NO.: 2013- [_____]

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

This WARRANT (“Warrant”) is to verify that, FOR VALUE RECEIVED,
[_____________________________] (“Holder”) is entitled to purchase, subject to
the terms and conditions hereof, from Bio-key International, Inc., a Delaware
corporation (the “Company”), [_____________] shares of common stock, $.0001 par
value per share, of the Company (the “Common Stock”), at any time during the
period commencing at 9:00 a.m., prevailing Eastern Time on the date hereof (the
“Commencement Date”) and subject to Section 6 hereof, ending at 5:00 p.m.
prevailing Eastern Time on [_____________], 2016 (the “Termination Date”), at an
exercise price (the “Exercise Price”) of $0.25 per share of Common Stock. The
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Exercise Price per share shall be subject to adjustment from time to time
upon the occurrence of certain events as set forth below.

 

The shares of Common Stock or any other shares or other units of stock or other
securities or property, or any combination thereof, then receivable upon
exercise of this Warrant, as adjusted from time to time, are sometimes referred
to hereinafter as “Exercise Shares.” The exercise price per share as from time
to time in effect is referred to hereinafter as the “Exercise Price.”

 

1.           Exercise of Warrant; Issuance of Exercise Shares.

 

(a)     Exercise of Warrant. Subject to the terms hereof[, including Section
1(g) hereof], the purchase rights represented by this Warrant are exercisable by
the Holder in whole or in part, at any time, or from time to time, by the
surrender of this Warrant and the Notice of Exercise annexed hereto duly
completed and executed on behalf of the Holder, at the office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company) accompanied by payment of the Exercise Price in full in cash or by bank
or certified check for the Exercise Shares with respect to which this Warrant is
exercised and a completed and duly executed Notice of Exercise form attached
hereto as Appendix A.

 

 
1

--------------------------------------------------------------------------------

 

 

In the event that this Warrant shall be duly exercised in part prior to the
Termination Date, the Company shall issue a new Warrant or Warrants of like
tenor evidencing the rights of the Holder thereof to purchase the balance of the
Exercise Shares purchasable under the Warrant so surrendered that shall not have
been purchased.

 

(b)     Cashless Exercise. Notwithstanding any provisions herein to the
contrary, if at any time following the nine (9) month anniversary of the
Commencement Date if there is no effective registration statement registering,
or the prospectus contained therein is not available for the resale of the
Exercise Shares by the Holder, then this Warrant may also be exercised, in whole
or in part, by means of a “cashless exercise” in which event the Company shall
issue to the Holder the number of Exercise Shares determined as follows:

 

X = Y[(A-B)/A]; where:

 

X = the number of Exercise Shares to be issued to the Holder;

 

Y = the total number of Exercise Shares that would be issuable upon exercise of
this Warrant in accordance with the terms of this Warrant if such exercise were
by means of a cash exercise rather than a cashless exercise;

 

A = the VWAP of the shares of Common Stock for the five trading days ending on
the date immediately preceding the date this Warrant is exercised, where“VWAP”
means the dollar volume-weighted average price for such security on the
principal securities exchange or securities market on which such security is
then traded during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the three
highest closing bid prices and the three lowest closing ask prices of all of the
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC). If VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 15. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period; and

 

B = the Exercise Price then in effect for the applicable Exercise Shares at the
time of such exercise.

 

(c)     Issuance of Exercise Shares. The Company shall promptly, but in no event
later than three (3) trading days after the exercise of this Warrant, issue in
the name of and cause to be delivered to the Holder one or more certificates
representing the Exercise Shares to which the Holder shall be entitled upon such
exercise under the terms hereof. Such certificate or certificates shall be
deemed to have been issued and the Holder shall be deemed to have become the
record holder of the Exercise Shares as of the date of the due exercise of this
Warrant. If the Exercise Shares are then registered for resale under a
registration statement that has been declared effective by the Securities and
Exchange Commission (the “SEC”) or such Exercise Shares would otherwise be
issued free of all restrictive legends, the Company shall, upon the written
request of the Holder, use its best efforts to deliver, or cause to be
delivered, Exercise Shares hereunder electronically through The Depository Trust
Company or another established clearing corporation performing similar
functions, if available; provided, that, the Company may, but will not be
required to, change its transfer agent if its current transfer agent cannot
deliver Exercise Shares electronically through such a clearing corporation.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Exercise Shares Fully Paid and Non-assessable. The Company agrees and
covenants that all Exercise Shares issuable upon the due exercise of the Warrant
represented by this Warrant certificate (“Warrant Certificate”) will, upon
issuance and payment therefor in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
all taxes (other than taxes which, pursuant to Section 2 hereof, the Company
shall not be obligated to pay) or liens, charges, and security interests created
by the Company with respect to the issuance thereof.

 

(e)     Reservation of Exercise Shares. The Company covenants that during the
term that this Warrant is exercisable, the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Exercise Shares upon the exercise of this Warrant.

 

(f)     Fractional Shares. The Company shall not be required to issue fractional
shares of capital stock upon the exercise of this Warrant or to deliver Warrant
Certificates that evidence fractional shares of capital stock. In the event that
any fraction of an Exercise Share would, except for the provisions of this
subsection (e), be issuable upon the exercise of this Warrant, the Company shall
pay to the Holder exercising the Warrant an amount in cash equal to such
fraction multiplied by the Current Market Value of the Exercise Share on the
last business day prior to the date on which this Warrant is exercised. For
purposes of this Warrant, the “Current Market Value” for any day shall be
determined as follows:

 

(i)      if the Exercise Shares are traded in the over-the-counter market and
not on any national securities exchange, the average of the mean between the
last bid and asked prices per share, as reported by Bloomberg, L.P., or an
equivalent generally accepted reporting service, or if not so reported, the
average of the closing bid and asked prices for an Exercise Share as furnished
to the Company by any member of the Financial Industry Regulatory Authority,
selected by the Company for that purpose; or

 

(ii)     if the Exercise Shares are listed or traded on a national securities
exchange, the closing price on the principal national securities exchange on
which they are so listed or traded, on the last business day prior to the date
of the exercise of this Warrant. The closing price referred to in this clause
(ii) shall be the last reported sales price or, in case no such reported sale
takes place on such day, the average of the reported closing bid and asked
prices, in either case on the national securities exchange on which the Exercise
Shares are then listed; or

 

 
3

--------------------------------------------------------------------------------

 

 

(iii)     if the Exercise Shares are not traded in the over-the-counter market
or on any national securities exchange or no such closing price or closing bid
and asked prices are available, as determined in any reasonable manner as may be
prescribed in good faith by the Board of Directors of the Company.

 

[(g)     Exercise Limitations. The Company shall not effect any exercise of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 1(a) or 1(b) or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s affiliates, and any
other person or entity acting as a group together with the Holder or any of the
Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (a) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its affiliates and (b) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this subsection (g), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
subsection (g) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this subsection (g), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Beneficial Ownership Limitation provisions of this subsection (g)
may be waived by the Holder, at the election of the Holder, upon not less than
61 days’ prior notice to the Company to change the Beneficial Ownership
Limitation to 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant, and the provisions of this subsection (g) shall
continue to apply. Upon such a change by the Holder of the Beneficial Ownership
Limitation from such 4.99% limitation to such 9.99% limitation, the Beneficial
Ownership Limitation may not be further waived by the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this subsection (g) to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. This provision shall not restrict the number
of shares of Common Stock which a Holder may receive or beneficially own in
order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 6(b) of this Warrant. ]

 

 
4

--------------------------------------------------------------------------------

 

 

2.           Payment of Taxes.

 

(a)     Taxes. The Company shall not be required to pay any tax or taxes which
may be payable in respect of any transfer involved in the issue of any Exercise
Shares in a name other than that of the Holder of a Warrant Certificate
surrendered upon the exercise of a Warrant, and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid. Except as specifically provided in this Section 2,
Holder shall be responsible for the payment of all other taxes incurred in
connection with the receipt, transfer or sale of the Warrant or the Exercise
Shares.

 

(b)     Withholding. The Holder shall pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any federal, state, local
and/or payroll taxes of any kind required by law to be withheld with respect to
the grant of this Warrant or the issuance of the Exercise Shares. The Company
may, to the extent permitted by law, deduct any such taxes from any payment of
any kind otherwise due to the Holder whether or not pursuant to this Warrant.
The Holder may elect, with the consent of the Company, to have such tax
withholding obligation satisfied, in whole or in part, by: (i) authorizing the
Company to withhold from the Exercise Shares a number of shares of Common Stock
having an aggregate Current Market Value that would satisfy the minimum
withholding amount due, or (ii) delivering to the Company a number of shares of
Common Stock of which the Holder is the record and beneficial owner and that
have been held by the Holder for at least six (6) months with an aggregate
Current Market Value that would satisfy the minimum withholding amount due. The
Company may require that any fractional share amount be settled in cash. For the
purposes of this Section 2, Current Market Value shall be determined as of the
date on which the amount of tax to be withheld is determined.

 

3.           Mutilated or Missing Warrant Certificates. In case any Warrant
shall be mutilated, lost, stolen or destroyed, the Company shall, in exchange
and substitution for and upon cancellation of the mutilated Warrant, or in lieu
of and in substitution for the Warrant lost, stolen or destroyed, a new Warrant
or Warrants of like tenor and in the same aggregate denomination, but only (i)
in the case of loss, theft or destruction, upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction of such Warrant
and indemnity (which shall not include a surety bond), if requested, also
reasonably satisfactory to them and (ii) in the case of mutilation, upon
surrender of the mutilated Warrant. Applicants for such substitute Warrants
shall also comply with such other reasonable regulations and pay such other
reasonable charges as the Company or its counsel may prescribe.

 

 
5

--------------------------------------------------------------------------------

 

 

4.           Rights of Holder. The Holder shall not, by virtue of anything
contained in this Warrant or otherwise, be entitled to any right whatsoever,
either in law or equity, of a stockholder of the Company, including without
limitation, the right to receive dividends or to vote or to consent or to
receive notice as a shareholder in respect of the meetings of shareholders or
the election of directors of the Company or any other matter.

 

5.           Registration of Transfers and Exchanges. Except as set forth in
Section 7, this Warrant shall not be transferable. This Warrant may be
exchanged, at the option of the Holder thereof and without change, when
surrendered to the Company at its principal office, or at the office of its
transfer agent, if any, for another Warrant or other Warrants of like tenor and
representing in the aggregate the right to purchase from the Company a like
number and kind of Exercise Shares as the Warrant surrendered for exchange, and
the Warrant so surrendered shall be canceled by the Company or transfer agent,
as the case may be.

 

6.           Adjustment of Exercise Shares and Exercise Price; Acceleration. The
Exercise Price and the number and kind of Exercise Shares purchasable upon the
exercise of this Warrant and the Termination Date shall be subject to adjustment
from time to time upon the happening of certain events as hereinafter provided.
The Exercise Price in effect at any time, the number and kind of securities
purchasable upon exercise of each Warrant and the Termination Date shall be
subject to adjustment as follows:

 

(a)     In case of any merger or consolidation of the Company with another
corporation (other than a merger or consolidation with another corporation in
which the Company is the surviving corporation and which does not result in any
reclassification or change -- other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination -- of outstanding Common Stock issuable upon such
exercise, and which is not subject to Section (b) below), this Warrant shall,
without payment of additional consideration therefor, be deemed modified so as
to provide that the Holder of this Warrant, upon the exercise thereof, shall
procure, in lieu of each share of Common Stock theretofore issuable upon such
exercise, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation or merger
by the holder of each share of Common Stock, had exercise of this Warrant
occurred immediately prior to such reclassification, change, consolidation or
merger. This Warrant (as adjusted) shall be deemed to provide for further
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 6. The provisions of this clause (i)
shall similarly apply to successive reclassifications, changes, consolidations
and mergers.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     In the event of (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets in one or a
series of related transactions (ii) the consummation of the merger or
consolidation of the Company with or into another entity (except a merger or
consolidation in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold at least 50% of the
voting power of the capital stock of the Company or the surviving or acquiring
entity) or (iii) the closing of the transfer (whether by merger, consolidation
or otherwise) in one or a series of related transactions, to a person or group
of affiliated persons (other than an underwriter of the Company’s securities),
of the Company’s securities if, after such transaction, such person or group of
affiliated persons would hold 50% or more of the outstanding voting stock of the
Company (any or all of such events referenced above being referred to hereafter
as a "Fundamental Transaction"), unless provision is made in connection with
such Fundamental Transaction for the assumption of this Warrant, or for the
substitution of new like kind warrants, by the successor entity as a result of
such Fundamental Transaction, with appropriate adjustment as to the number and
kind of shares issuable upon exercise of the Warrant, and, if appropriate, the
per share exercise price, so as to enable the Holder after such Fundamental
Transaction to purchase the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
that would have been received upon exercise or exchange of this Warrant
immediately prior to such Fundamental Transaction, Holder shall be given at
least fifteen (15) days prior written notice of such Fundamental Transaction and
shall be permitted to exercise this Warrant during this fifteen (15) day period.
Upon expiration of such fifteen (15) day period, this Warrant and all of
Holder's rights hereunder shall terminate.

 

(c)     If the Company, at any time while this Warrant, or any portion thereof,
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 6.

 

(d)     In case the Company shall (i) pay a dividend or make a distribution on
its shares of Common Stock in shares of Common Stock, (ii) subdivide or
reclassify its outstanding Common Stock into a greater number of shares, or
(iii) combine or reclassify its outstanding Common Stock into a smaller number
of shares, the Exercise Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision,
combination or reclassification, shall be proportionally adjusted so that the
Holder of this Warrant exercised after such date shall be entitled to receive
the aggregate number and kind of shares that, if this Warrant had been exercised
by such Holder immediately prior to such date, he would have owned upon such
exercise and been entitled to receive upon such dividend, subdivision,
combination or reclassification. For example, if the Company declares a 2 for 1
stock dividend or stock split and the Exercise Price immediately prior to such
event was $0.40 per share, the adjusted Exercise Price immediately after such
event would be $0.20 per share. Such adjustment shall be made successively
whenever any event listed above shall occur. Whenever the Exercise Price payable
upon exercise of each Warrant is adjusted pursuant to this subsection (b), the
number of Exercise Shares purchasable upon exercise of this Warrant shall
simultaneously be adjusted by multiplying the number of Exercise Shares
initially issuable upon exercise of this Warrant by the Exercise Price in effect
on the date hereof and dividing the product so obtained by the Exercise Price,
as adjusted.

 

 
7

--------------------------------------------------------------------------------

 

 

(e)     In the event that at any time, as a result of an adjustment made
pursuant to subsection (a) or (b) above, the Holder of this Warrant thereafter
shall become entitled to receive any Exercise Shares of the Company, other than
Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in subsections (a) or (b) above.

 

(f)     Irrespective of any adjustments in the Exercise Price or the number or
kind of Exercise Shares purchasable upon exercise of this Warrant, Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Warrant.

 

(g)      Whenever the Exercise Price shall be adjusted as required by the
provisions of the foregoing Section 6, the Company shall, within thirty (30)
days thereafter shall give written notice thereof, by first class mail, postage
prepaid, addressed to each Holder as shown on the books of the Company, which
notice shall state the adjusted Exercise Price and the increased or decreased
number of Exercise Shares purchasable upon the exercise of the Warrant, and
shall set forth in reasonable detail the method of calculation and the facts
upon which such calculation is based.

 

(h)     All calculations under this Section 6 shall be made to the nearest cent
or to the nearest one one-hundredth (1/100th) of a share, as the case may be.

 

7.           Investment Intent, Exercise Restrictions and Transfer Restrictions.

 

(a)     Neither the Exercise Shares nor this Warrant may be offered for sale or
sold, or otherwise transferred or sold in any transaction which would constitute
a sale thereof within the meaning of the Securities Act of 1933, as amended (the
“1933 Act”), unless (i) such security has been registered for sale under the
1933 Act and registered or qualified under applicable state securities laws
relating to the offer and sale of securities, or (ii) exemptions from the
registration requirements of the 1933 Act and the registration or qualification
requirements of all such state securities laws are available and the Company
shall have received an opinion of counsel satisfactory to the Company that the
proposed sale or other disposition of such securities may be effected without
registration under the 1933 Act and would not result in any violation of any
applicable state securities laws relating to the registration or qualification
of securities for sale, such counsel and such opinion to be satisfactory to the
Company.

 

The Holder agrees to indemnify and hold harmless the Company against any loss,
damage, claim or liability arising from the disposition of this Warrant or any
Exercise Share held by such holder or any interest therein in violation of the
provisions of Section 5 or 7 hereof, respectively.

 

(b)     The certificates evidencing any Exercise Shares issued upon the exercise
of this Warrant shall have endorsed thereon (except to the extent that the
restrictions described in any such legend are no longer applicable) the
following legend, appropriate notations thereof will be made in the Company's
stock transfer books, and stop transfer instructions reflecting these
restrictions on transfer will be placed with the transfer agent of the Exercise
Shares.

 

 
8

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

 

8.           Indemnification. Holder and the Company each agrees to indemnify,
defend and hold harmless the other and the other’s respective affiliates and
agents from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys' fees and related disbursements incurred by the indemnified
party that arise out of or result from a breach of any representations,
warranties, covenants or agreements made by the indemnifying party herein.

 

9.           Registration Rights. The Holder shall be entitled to the rights and
subject to the obligations set forth in that certain Registration Rights
Agreement dated on or about the date hereof by and between the Company and the
Holder.

 

10.         Notices. All notices or other communications under this Warrant
shall be in writing and shall be deemed to have been given (i) on the day of
delivery if delivered by hand, (ii) on the fifth day after deposit in the mail
if mailed by certified mail, postage prepaid, return receipt requested, or (iii)
on the next business day after mailing or delivery via facsimile if sent by a
nationally recognized overnight courier such as Federal Express, addressed or
delivered as follows:

 

If to the Company:

 

BIO-key International, Inc.
3349 Highway 138
Building D, Suite A
Wall, NJ 07719
Attention: Mike DePasquale, President and CEO
Fax: (732) 359-1101

 

 
9

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive, Building 3

Lawrenceville, NJ 08646

Attention: Vincent A. Vietti

Fax: (609) 896-1469

 

and to the Holder at the address of the Holder appearing on the books of the
Company or the Company's transfer agent, if any.

 

Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Section 10.

 

11.         Supplements and Amendments. This Warrant may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.

 

12.         Successors. This Warrant shall inure to the benefit of and be
binding on the respective successors and legal representatives of the Holder and
the Company.

 

13.         Severability. If for any reason any provision, paragraph or terms of
this Warrant is held to be invalid or unenforceable, all other valid provisions
herein shall remain in full force and effect and all terms, provisions and
paragraphs of this Warrant shall be deemed to be severable.

 

14.         Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

15.         Arbitration. If a dispute arises as to the interpretation of this
Warrant, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in New York, NY. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

 

16.         Headings. Section and subsection headings used herein are included
herein for convenience of reference only and shall not affect the construction
of this Warrant nor constitute a part of this Warrant for any other purpose.

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused these presents to be duly executed as
of the ___ day of __________, 2013.

 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

By:__________________________________

      Name: Michael DePasquale

      Title: Chief Executive Officer

 

 

11